--------------------------------------------------------------------------------

Exhibit 10.20
 
SECOND AMENDMENT TO AGREEMENT OF LEASE


THIS SECOND AMENDMENT TO AGREEMENT OF LEASE (this “Amendment”) is made as of
July 19, 2012, by and between LIBERTY PROPERTY LIMITED PARTNERSHIP, a
Pennsylvania limited partnership (“Landlord”) and SYNERGETICS USA, INC., a
Delaware corporation (“Tenant”).


BACKGROUND


A.    Landlord and Valley Forge Scientific Corp., predecessor in interest to
Tenant, entered into a Lease Agreement dated May 3, 2005, as amended by an
Amendment to Agreement of Lease dated March 26, 2009 (the “Lease”), with respect
to Suite 110 at 3600 Horizon Drive, Upper Merion Township, Renaissance Corporate
Park, Montgomery County, Pennsylvania, consisting of approximately 13,625
rentable square feet as more fully described in the Lease.


B.    The Expiration Date of the Lease is October 31, 2012.  Landlord and Tenant
desire to extend the Term of the Lease to October 31, 2015.


NOW, THEREFORE, the parties hereto, in consideration of the mutual promises and
covenants contained herein and in the Lease, and intending to be legally bound
hereby, agree that the Lease is amended as follows:


1.   Term.  The Term is hereby extended for an additional three (3)
years.  Accordingly, Section 1(c) defining “TERM” is amended by deleting the
reference to “seventy-two (72) months” and inserting “One hundred eight (108)
months” in its place, and the Expiration Date of the Lease shall be October 31,
2015.


2.   Minimum Annual Rent.  The following schedule sets forth “MINIMUM ANNUAL
RENT” for periods beginning November 1, 2012, is added to Section 1(d)(i).


Lease Period
 
Rate/Sq. Ft.
 
Annual
 
Monthly Installment
             
11/1/12 – 10/31/13
 
$9.10
 
$123,987.50
 
$10,332.29
11/1/13 – 10/31/14
 
$9.60
 
$130,800.00
 
$10,900.00
11/1/14 – 10/31/15
 
$10.10
 
$137,612.50
 
$11,467.71



3.   Payment of Expenses.  Tenant shall continue to pay Annual Operating
Expenses and monthly installments on account of estimated Annual Operating
Expenses based on Tenant’s Proportionate Share, which shall be subject to
reconciliation and adjustment as provided in Section 7 of the Lease.  Tenant
shall continue to be responsible to pay its utilities charges, which are billed
separately and directly to Tenant.


4.   “As-Is”.  The condition of the Premises shall be “as is”, and Landlord
shall have no obligation through the Premises further as a condition of this
Amendment.


5.   Broker.  Tenant represents and warrants to Landlord that no broker is
entitled to a commission through Tenant with respect to this Amendment.  Tenant
shall indemnify and hold Landlord harmless from a breach of this representation
and warranty.
 
 
 

--------------------------------------------------------------------------------

 


6.   Confession of Judgment.  Tenant herby agrees to the Confession of Judgment
provision as set forth in Section 29 of the Lease, restated as follows:


(a)           When this Lease and the Term or any extension thereof shall have
been terminated on account of any default by Tenant, or when the Term or any
extension thereof shall have expired after notice and failure to cure as
provided in this Lease, Tenant hereby authorizes any attorney of any court of
record of the Commonwealth of Pennsylvania to appear for Tenant and for anyone
claiming by, through or under Tenant and to confess judgment against all such
parties, and in favor of Landlord, in ejectment and for the recovery of
possession of the Premises, for which this Lease or a true and correct copy
hereof shall be good and sufficient warrant.  If for any reason after such
action shall have been commenced it shall be determined and possession of the
Premises remain in or be restored to Tenant, Landlord shall have the right for
the same default and upon any subsequent default(s) or upon the termination of
this Lease or Tenant’s right of possession as herein set forth, to again confess
judgment as herein provided, for which this Lease or a true and correct copy
hereof shall be good and sufficient warrant.


(b)           If Tenant shall default in the payment of the Rent due hereunder,
after notice and failure to cure as provided in this Lease, Tenant hereby
authorizes any attorney of any court of record of the Commonwealth of
Pennsylvania to appear for Tenant and to confess judgment against Tenant, and in
favor of Landlord, for all sums due hereunder plus interest, costs and an
attorney’s collection commission equal to the greater of 10% of all such sums of
$1,000, for which this Lease or a true and correct copy hereof shall be good and
sufficient warrant.  TENANT UNDERSTANDS THAT THE FOREGOING PERMITS LANDLORD TO
ENTER A JUDGMENT AGAINST TENANT WITHOUT PRIOR NOTICE OR HEARING.  ONCE SUCH A
JUDGMENT HAS BEEN ENTERED AGAINST TENANT, ONE OR MORE WRITS OF EXECTUION OR
WRITS OF GARNISHMENT MAY BE ISSUED THEREON AFTER NOTICE TO TENANT AS PROVIDED BY
LAW.  PURSUANT TO SUCH WRITS, LANDLORD MAY CAUSE THE SHERIFF OF THE COUNTY IN
WHICH ANY PROPERTY OF TENANT IS LOCATED TO SEIZE TENANT’S PROPERTY BY LEVY OR
ATTACHMENT.  IF THE JUDGMENT AGAINST TENANT REMAINS UNPAID AFTER SUCH LEVY OR
ATTACHMENT, LANDLORD CAN CAUSE SUCH PROPERTY TO BE SOLD BY THE SHERIFF EXECUTING
THE WRITS, OR, IF SUCH PROPERTY CONSISTS OF A DEBT OWED TO TENANT BY ANOTHER
ENTITY, LANDLORD CAN CAUSE SUCH DEBT TO BE PAID DIRECTLY TO LANDLORD IN AN
AMOUNT UP TO BUT NOT TO EXCEED THE AMOUNT OF THE JUDGMENT OBTAINED BY LANDLORD
AGAINST TENANT, PLUS THE COSTS OF THE EXECUTION.  Such authority shall not be
exhausted by one exercise thereof, but judgment may be confessed as aforesaid
from time to time as often as any of the said rent and other sums shall fall due
or be in arrears, and such powers may be exercised as well after the expiration
of the initial term of this Lease and during any extended or renewal of this
Lease and after the expiration of any extended or renewal term of this
Lease.  Notwithstanding the entry of judgment including a percentage attorney’s
commission as stated above, if Tenant tenders payment in full of the principal
indebtedness, interest, cost and all other amounts included in the judgment
amount (other than the percentage attorney’s commission), plus an amount equal
to the actual attorney’s fees incurred by the Landlord in enforcing its rights
under this lease, Landlord shall satisfy such judgment.


(c)           The warrants to confess judgment set forth above shall continue in
full force and effect and be unaffected by amendments to this Lease or other
agreements between Landlord and Tenant even if any such amendments or other
agreements increase Tenant’s obligations or expand the size of the
Premises.  Tenant waives any procedural errors in connection with the entry of
any such judgment or in the issuance of any one or more writs of possession or
execution or garnishment thereon.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           PROVIDED THAT TENANT HAS RECEIVED NOTICE OF DEFAULT AND HAS FAILED
TO CURE SAME AS PERMITTED INT HIS LEASE, TENANT KNOWINGLY AND EXPRESSLY WAIVED
THE RIGHT TO RECEIVE ANY FURTHER NOTICE TO QUIT UNDER THE PENNSYLVANIA LANDLORD
TENANT ACT PRIOR TO LANDLORD COMMENCING AN ACTION FOR REPOSSESSION OF THE
PREMISES.


7.   Full Force and Effect.  Except as expressly modified herein, the terms and
conditions of the Lease shall remain unchanged and in full force and effect.
 
INWITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
day and year first above written.
 

 
LANDLORD:
 
LIBERTY PROPERTY LIMITED PARTNERSHIP
 
By:
Liberty Property Trust, Sole General Partner
 
By:
/s/ James J. Mazzarelli, Jr.
     
James J. Mazzarelli, Jr.
   
Senior Vice President / Regional Director
     
TENANT:
 
SYNERGETICS USA, INC.
 
By:
/s/ Jerry Malis
   
Name:
J. Malis
 
Title:
Executive Vice President, CSO

 
 

--------------------------------------------------------------------------------
